DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Publication No. 2010/0237439 A1; hereinafter Lee)
	With respect to claim 1, Lee discloses a high voltage semiconductor device, comprising: a semiconductor substrate [10]; a gate structure [21] disposed on the semiconductor substrate; a first doped well [20a] disposed in the semiconductor substrate, wherein the first doped well comprises a first conductivity type dopant; a second doped well [20] disposed in the semiconductor substrate, wherein the second doped well comprises a second conductivity type dopant, and at least a part of the first doped well and at least a part of the second doped well are located at two opposite sides of the gate structure in a horizontal direction respectively (See Figure 8); and a mixed doped well [220] disposed in the semiconductor substrate, wherein the mixed doped well is located between the first doped well and the second doped well in the horizontal direction, and the mixed doped well comprises a mixed dopant, wherein a part of the mixed dopant is identical to the first conductivity type dopant, and another part of the mixed dopant is identical to the second conductivity type dopant (see ¶[0033])
	With respect to claim 2, Lee discloses wherein the mixed doped well directly contacts the first doped well and the second doped well (See Figure 8)

	With respect to claim 4, Lee discloses wherein the gate structure overlaps the mixed doped well in a thickness direction of the semiconductor substrate (See Figure 8)
	With respect to claim 5, Lee discloses a drain doped region [12] disposed in the first doped well; and a source doped region [13] disposed in the second doped well, wherein the drain doped region and the source doped region are located at the two opposite sides of the gate structure in the horizontal direction respectively (See Figure 8 and ¶[0028]).
	With respect to claim 10, Lee discloses wherein the gate structure overlaps a part of the first doped well and a part of the second doped well in a thickness direction of the semiconductor substrate (see Figure 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2010/0237439 A1; hereinafter Lee).
	With respect to claim 6, Lee fails to explicitly disclose wherein a ratio of a length of the mixed doped well in the horizontal direction to a distance between the source doped region and the mixed doped well in the horizontal direction ranges from 0.8 to 1.
	However it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the ratio of the length of the mixed doped well in the horizontal direction to a distance between the source doped region could be appropriately modified to further control hot carrier injection and maintenance of voltage drop at the drain terminal can be maintained (See ¶[0032]).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2010/0237439 A1; hereinafter Lee) in view of Lee (U.S. Patent No. 9,231,097 B2; hereinafter Lee2).
	With respect to claim 7, Lee disclose wherein the first doped well is partially located between the drain doped region and the mixed doped well (See Figure 8), but fails to disclose a mask layer disposed on the semiconductor substrate, the mask layer directly contacts the drain doped region.
	With respect to claim 8, the combination of Lee and Lee2 discloses an opening penetrating the mask layer, wherein the opening is located above the first doped well (See Lee2 Figure 2D; area that [270] contacts n well).
	With respect to claim 9, the combination of Lee and Lee2 discloses wherein a ratio of a length of the opening in the horizontal direction to a distance between the drain doped region and the gate structure in the horizontal direction ranges from 0.1 to 0.5 (See Lee2 Column 3, lines 21-47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Tang et al. (U.S. Publication No. 2008/0073745 A1) discloses a high voltage MOS device with intrinsic layer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818